DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because all of the drawings are blurred. Figures 2-3 of the US PGPUB 2020/0049589 and the originally filed drawings are not readable. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operating condition obtainment unit”, “a first acquisition unit”, “a computation unit”, “a spalling area obtainment unit”, “a spalling rate obtainment unit”, and “a bearing service life obtainment unit” in claim 8, and “a second acquisition unit” in claim 9, and “a third acquisition unit” in claim 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “an operating condition obtainment unit”, “a first acquisition unit”, “a computation unit”, “a spalling area obtainment unit”, “a spalling rate obtainment unit”, and “a bearing service life obtainment unit” in claim 8, and “a second acquisition unit” in claim 9, and “a third acquisition unit” in claim 10, and “a fourth acquisition unit” in claim 11, and “a replacement reminder information transmission unit” in claim 13, and “a warning information transmission unit” in claim 14, and “a spalling obtainment unit”, “a replacement reminder unit” in claim 15, “a second acquisition unit” in claim 16, “a bearing service life obtainment unit” in claim 18, “a 

Therefore, the claims 8-11 and 13-15 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

As to claims 1, 8, and 15, claims 1, 8, and 15 recite “a current operating condition” render the claim indefinite because it is not clear what exactly constitute “a current operating condition”. Does “a current operating condition” corresponds to operating condition before spalling occurs? Does “a current operating condition” corresponds to operating condition after spalling occurs? Does “a current operating condition” corresponds to operating condition before fretting occurs? Does “a current operating condition” corresponds to operating condition after fretting occurs? Does “a current operating condition” corresponds to operating condition before brinelling occurs? Does “a current operating condition” corresponds to operating condition after brinelling occurs?

Claims 2-7, 9-14, and 16-20 are rejected because they are dependent on the rejected claims 1, 8, and 15 respectively as set forth above.

As to claims 1, 8, and 15, claims 1, 8, and 15 recite “spalling” render the claim indefinite because it is not clear what exactly constitute “spalling”. Does “spalling” correspond to a result of surface or sub-surface fatigue, which causes fractures to form in running surfaces? Does “spalling” correspond to metal-metal adhesion or welding between bearing surfaces and ball/roller bearing together or excessive loading? 

Claims 2-7, 9-14, and 16-20 are rejected because they are dependent on the rejected claims 1, 8, and 15 respectively as set forth above.



Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and (15, 18) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 1, 8, and (15, 18) contain subject matter “obtaining a current operating condition of the bearing”, “obtaining a current vibration signal of the bearing under the current operating condition”, area of the bearing and the current spalling rate of the bearing are determined/computed. Para. 0059 of the instant specification states that upon obtaining that the current surface spalling area of the bearing to be 1.4/Z of the raceway total effective area, but it does not clearly/exactly describe how the raceway total effective area is computed/determined. Para.0051 and fig.2 states that curve 201 corresponds to bearing surface spalling area can be determined based on vibration level, but it is not clear how curve 201 is constructed. There are no universal equation or formula provided to determine/construct curve 201. Para. 0058 of the instant specification states that curve 301 represents the spalling rates of the bearing, but it does not clearly describe how curve 301 is constructed or how spalling rates of the bearing is computed/determined. There are no universal equation or formula provided to determine/construct curve 301. Furthermore, vibration in bearing can be also caused by i.e. fretting (a type of frictional corrosion, fretting is caused by microscopic oscillating motions Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). Accordingly, the disclosure of the instant application has no support for limitations “obtaining a current operating condition of the bearing”, “obtaining a current vibration signal of the bearing under the current operating condition”, “obtaining a current spalling area of the bearing corresponding to the current vibration value, and a current spalling rate of the bearing under the current operating condition”, and “obtaining a residual service life of the bearing in response to the current surface spalling area of the bearing and the current spalling rate of the bearing”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 2-7, 9-14, and 16-20 are rejected because they are dependent on the rejected claims 1, 8, and 15 respectively as set forth above.

Claims 2, 9, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 2, 9, and 19 contain subject matter  “obtaining a residual service life of the bearing in response to the current surface spalling area of the bearing, the current spalling rate of the bearing, and the current temperature information of the bearing” which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Para. 0080 of the instant specification states that bearing service life obtainment unit 406 which may be configured to obtain the residual service life of the bearing Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). Accordingly, the disclosure of the instant application has no support for limitations “obtaining a residual service life of the bearing in response to the current surface spalling area of the bearing, the current spalling rate of the bearing, and the current temperature information of the bearing”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 3 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 3 and 10 contain subject matter “obtaining a residual service life of the bearing in response to the current surface spalling area of the bearing, the current spalling rate of the bearing, and the current rotational speed information of the bearing” which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Para. 0081 of the instant specification states that bearing service life obtainment unit 406 which may be configured to obtain the residual service life of the bearing based on the current surface spalling area of the bearing, the current spalling rate of the bearing and the current rotational speed information of the bearing, but it does not clearly describe how a residual service life of the bearing is obtained/determined in response to the current surface spalling area of the bearing, the current spalling rate of the bearing, and the current rotational Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). Accordingly, the disclosure of the instant application has no support for limitations “obtaining a residual service life of the bearing in response to the current surface spalling area of the bearing, the current spalling rate of the bearing, and the current rotational speed information of the bearing”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 4 and 11 contain subject matter  “obtaining a residual service life of the bearing based on the current temperature information of the bearing, the current rotational speed information of the bearing, the current surface spalling area of the bearing and the current spalling rate of the bearing” which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Para. 0082 of the instant specification states that bearing service life obtainment unit 406 which may be configured to obtain the residual service life of the bearing based on the current temperature information of the bearing, the current rotational speed information of the bearing, the current surface spalling area of the bearing and the current spalling rate of the bearing, but it does not clearly describe how a residual service life of the bearing is obtained/determined based on the current temperature information of the bearing, the current rotational speed information of the bearing, the current surface spalling area of the bearing and the current spalling rate of the bearing. If the original filled claimed limitations serve as its own support, the support is not adequate (see MPEP 2163.03 section V: Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). Accordingly, the disclosure of the instant application has no support for limitations “obtaining a residual service life of the bearing based on the current temperature information of the bearing, the current rotational speed information of the bearing, the current surface spalling area of the bearing and the current spalling rate of the bearing”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections as pointed out above (see 112a rejections as indicated above as an example).

Conclusion
Due to 112 issues, a rejection for claims 1-20 under prior art could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant is invited to review US 20130298704, which teaches a lifetime estimation unit for estimating the lifetime and remaining lifetime of the rolling bearing assembly in accordance with a rule determined by the relationship between the buildup height of the estimated indentation and the rate of reduction in lifetime of the rolling fatigue life and the dynamic equivalent load (abstract, [0003]). 

Applicant is invited to review US 20020037120, which teaches life of rolling bearing is effected by high temperature and a high rotary speed ([0080]).

Applicant is invited to review US 20050246150, which teaches accurately estimating residual service life for rolling bearings in early stages based on vibration data, wherein vibration data is measured by an accelerometer ([0055]). For the residual service life calculation stage, the rate of increase in vibration signals is calculated in order to judge whether diagnostic rolling bearings are in the stage of first signs of fatigue or in the stage of total fatigue failure ([0056]).

Applicant is invited to review US 7006953, which teaches the bearing life LA is calculated by LA=a1·aNSK·(C/P)p, wherein calculation of expression (7) above is performed to calculate the bearing life LA, on the basis of the life correction coefficient aNSK, the reliability coefficient a1, the basic dynamic load rating C, the dynamic equivalent load P, the fatigue limit load Pu, and the load index p (Abstract and col.5, lines 30-36).

Applicant is invited to review US 8065916, which teaches a bearing state diagnostic apparatus in which a sound generated from a bearing is detected by a sound sensor, a detected value of the sound sensor is compared with data which was previously formed, thereby diagnosing a state of the bearing, wherein at least one sound sensor is disposed at a position separated away from an outer surface of a cylindrical support body in which at least one bearing is accommodated, the corresponding bearing and sound sensor are in communication with each other through a detection sound propagation path (col.2, lines 25-34).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861